DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to Claims 1, 3, 4, 7-9, 14, and 19, and the cancellation of claim 2, filed 1/4/2021, is acknowledged and accepted.
Response to Arguments
Applicant’s arguments, see Pages 8-11, filed 01/04/2021, with respect to Claims 1-21 have been fully considered and are persuasive.  The 35 USC § 103 of Claims 1, 14, 17 and 18, has been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, though Tsai et al., (US 2020/0154013 A1) disclose “a plastic barrel (100, Figure 1A), comprising: an inner portion (110, 111 and 114, Figure 1A) defining an interior space (see Figure 1A), wherein the inner portion comprises, in order from an object side to an image side (see Figures 1A-1D), an object-side opening (114, Figure 1D), a plurality of inner annular surfaces (121-126, Figure 1C) and an image-side opening (132, Figure 1C), the interior space is configured for accommodating an imaging lens assembly (410, Figure 4), and an outer portion (120 and 130, Figure 1A) surrounding the inner portion (111, Figure 1A), wherein the outer portion comprises a mounting structure (130, Figure 1A), the mounting structure is disposed on a surface of the outer portion (120, Figure 1A), the mounting structure is injection molded (¶[0034]) for mounting, the mounting structure comprises at least three gate traces (134, Figure 1A), and the at least three gate traces are located on a surface of the mounting structure (see Figure 1A); wherein a diameter of the object-side opening is [Symbol font/0x6A]o, a diameter of the image-side opening is [Symbol font/0x6A]i, and the following condition is satisfied: 0.05 < [Symbol font/0x6A]o/[Symbol font/0x6A]i < 0.80 (0.05<[Symbol font/0x59]o/[Symbol font/0x59]i <0.80, 1.28/4.44 = 0.288, Table 1, where diameter of the front opening is [Symbol font/0x59]o, and a diameter of the rear opening is [Symbol font/0x59]i);” and Tang et al., (US 2020/0110275 A1) disclose “plurality of plastic lens elements (120, Figure 1B);” and Hsu et al., (US 2019/0179107 A1) disclose “a conductive element and a wiring element (electrical traces (e.g., metal wires or electrical interconnects made of an electrically conductive material, ¶[0054]).” Tsai et al., in view of Tang et al., and Hsu et al., are all : Applicant disclosed in their arguments this rejection under 35 U.S.C. 103 was overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
supra.
With respect to claim 14, though Tsai et al., (US 2020/0154013 A1) disclose “a plastic barrel, comprising: an inner portion (110, 111 and 114, Figure 1A) defining an interior space (see Figure 1A), wherein the inner portion comprises, in order from an object side to an image side (see Figures 1A-1D), an object-side opening (114, Figure 1D), a plurality of inner annular surfaces (121-126, Figure 1C) and an image-side opening (132, Figure 1C), the interior space is configured for accommodating an imaging lens assembly (410, Figure 4), and an outer portion (120 and 130, Figure 1A) surrounding the inner portion, wherein the outer portion comprises: a mounting structure (130, Figure 1A) disposed on a surface of the outer portion, wherein the mounting structure is injection molded (¶[0034]), the mounting structure comprises and at least three gate traces (134, Figure 1A), wherein the at least three gate traces are closer to the object-side opening (114, Figure 1D); wherein a diameter of the object-side opening is [Symbol font/0x6A]o, a diameter of the image-side opening is [Symbol font/0x6A]i, and the following condition is satisfied: 0.05 < [Symbol font/0x6A]o/[Symbol font/0x6A]i < 0.80 (0.05<[Symbol font/0x59]o/[Symbol font/0x59]i <0.80, 1.28/4.44 = 0.288, Table 1, where diameter of the front opening is [Symbol font/0x59]o, and a diameter of the rear opening is [Symbol font/0x59]i);” and Tang et al., (US 2020/0110275 A1) disclose “plurality of plastic lens elements (120, Figure 1B);” and Hsu et al., (US 2019/0179107 A1) disclose “a conductive element and a wiring element (electrical traces (e.g., metal wires or electrical interconnects made of an electrically conductive material, ¶[0054]), an annular groove structure (conductive interconnects 145A-B inside the walls of the lens barrel holder, (¶[0054]), the annular groove structure is disposed on the surface of the outer portion (holes or cavities in the wall(s), (¶[0054]), and the annular groove structure is injection molded for mounting the wiring element (¶[0054]).” Tsai et al., in view of Tang et al., and Hsu et al., are all : Applicant disclosed in their arguments this rejection under 35 U.S.C. 103 was overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02. 
With respect to claims 15-21, these claims depend on claim 14 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                                    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872